Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 1 of 27 PageID #: 2081




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                ■X
  JOHN LAFACE,

                        Plaintiff,                       MEMORANDUM OF
                                                         DECISION & ORDER
                -against-                                2:18-cv-1314(ADS) (AKT)

  EASTERN SUFFOLK BOCES; BOARD OF
  TRUSTEES, EASTERN SUFFOLK BOCES,                                           FILED
                                                                          IN CLERK'S OFFICE^
                                                                     U.S. DISTRICT COURT EJD.N.Y.
                        Defendants.
                                                -X
                                                                     ★     MAY 142020 *
  APPEARANCES:
                                                                     UONQ ISLAND OFFICE
  Harriet A. Gilliam, Esq.
  Attorneyfor the Plaintiff
  21 W. Second Street
  Riverhead, NY 11901

  Sokoioff Stern LLP
  Attorneysfor the Defendants
  179 Westbury Avenue
  Carle Place, NY 11514
         By:    Adam 1. Kleinberg, Esq.
                Chelsea Ella Weisbord, Esq., Of Counsel.

  SPATT,District Judge:


 1.   BACKGROUND


         This opinion rules on two motions concerning the amendment of the complaint in an

  employment action. In March 2018, plaintiff John Laface (the "Plaintiff) sued his employer.

  Eastern Suffolk BOCES("BOCES"), its Board of Trustees (the "Board"), and several individual

  BOCES employees (collectively, the "Defendants"), in response to his involuntary transfer in

  October 2016. He raised causes of action for discrimination and retaliation, as well as due

  process and free speech claims under the Constitution, federal law, and state law. After multiple

  motions to dismiss the action, only BOCES and the Board remain as Defendants in this case.

                                                     1
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 2 of 27 PageID #: 2082




         In June 2019, the Plaintiff moved to file an amended complaint, his second amended

  complaint in the action. The Defendants move to strike portions of this second amended

  complaint, contending that the Plaintiff raises allegations that the Court had previously dismissed

  with prejudice. The Plaintiff claims that he inadvertently failed to remove those allegations, and,

  that in any event, he had corrected this error by moving to file a third amended complaint. He

  has filed a proposed version ofthat complaint with the Court.

         In the proposed third amended complaint, the Plaintiff seeks to raise new claims. He also

  seeks to add as a Defendant one of the BOCES employees that the Court had previously

  dismissed from the action. The Defendants oppose this motion, arguing that the proposed

  amendments, as well as the adding ofthe employee as a party, are futile.

          The background of this opinion briefly describes the underlying action, as well as the

  action's now voluminous procedural history. The discussion section rules on the two pending

  motions. For the following reasons, the Court grants in part the motion to amend and denies it in

  part. The Court also denies as moot the motion to strike.

      A. Background and the Original Complaint

         The facts of this case were previously set forth by this Court and need not be repeated in

  their entirety. For the purposes of the instant motions, it is sufficient to note the following facts.

         The Plaintiff worked as a custodial worker for BOCES at the Gary D. Bixhom Technical

  Center in Bellport, New York (the "Bixhom Center"). ECF 1 at 1. During his 30-year tenure at

  BOCES, the Plaintiff developed a condition that caused him stress and anxiety, and kept him

  from driving more than ten miles from his home. Id. at 2. He also had a history of filing

  grievances with BOCES conceming work conditions. Id. at 15. In October 2016, the Plaintiffs

  supervisors informed him by letter that he had been reassigned to the H.B. Ward Camps

                                                      2
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 3 of 27 PageID #: 2083




 ("HBW")in Riverhead, New York, which, unlike the Bixhom Center, was located more than ten

  miles from the Plaintiffs home. Id.       The administration at BOCES knew of the Plaintiffs

  disability at the time they reassigned him. Id. at 8.

         The Plaintiff began a period of sick leave upon the date of his transfer to HBW,from

  October 28,2016, to November 27,2016. Id. at 8. At a meeting with a BOCES administrator on

  November 28, 2016, the Plaintiff asked that BOCES make a reasonable accommodation for his

  documented disability.     Id. at 8-9.      The Plaintiff alleged that BOCES made no such

  accommodation, and that it placed him on administrative leave in December 2016. Id. at 9-11.

  In January 2017, the Plaintiff received a temporary reassignment to the Jefferson Academic

  Center ("JAC") in Port Jefferson, New York, a location that was fewer than ten miles from the

  Plaintiffs home. Id. at 11; ECF 10-7 at 2.

         The Plaintiff brought this action against BOCES, the Board, and several BOCES

  employees, including Jill Diamond ("Diamond"), the BOCES Personnel Officer. He raised

  several causes of action: disability discrimination under the Americans with Disabilities Act

 ("ADA"), 42 U.S.C. § 12101 et seq.., and the Rehabilitation Act, 29 U.S.C. § 794 et seq.\

  retaliation under the ADA and Title VII of the Civil Rights Act, as amended, 42 U.S.C. § 2000e

  et seq.; age discrimination under the Age Discrimination in Employment Act ("ADEA"), 29

  U.S.C. § 621 et seq.; a hostile work environment claim under the ADA; protected speech, redress

  of grievances, and due process claims under 42 U.S.C. § 1983, grounded in the First and

  Fourteenth Amendments; and violations of the New York State Human Rights Law

 ("NYSHRL"), N.Y. Exec.Law § 296 et seq.. Id. at 12-25.
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 4 of 27 PageID #: 2084




     B. Motions to Dismiss


         The Defendants moved to dismiss the complaint under Federal Rule of Civil Procedure

 ("FED. R. CIV. P.") 12(b)(6). ECF 9. In November 2018, the Court granted the motion in part

  (the "November 2018 Order")- ECF 25. As an initial matter, the Court ruled that defendant

  Diamond, the BOCES Personnel Officer, was a school "officer" within the meaning of state

  education law. Id. at 43. The Court dismissed with prejudice the Plaintiffs ADA and

  Rehabilitation Act discrimination claims; the ADA hostile work environment claim; the Title VII

  retaliation claim; the § 1983 First Amendment redress of grievances claim; the § 1983 due

  process claim; and the NYSHRL claims. Id. at 10-16, 23-25, 31-43. The Court dismissed

  without prejudice the ADEA discrimination claim and the § 1983 First Amendment free speech

  claim, and allowed a portion of the ADA retaliation claim to proceed. Id. at 16-23, 26-30. As

  to the ADA retaliation claim, the Court ruled that "the only adverse employment act at issue"

  was the January 2017 temporary transfer to JAC. Id. at 22. The Court dismissed the remainder

  of the retaliation claim with prejudice. Id. at 23. The Court later denied the Plaintiffs motion

  for reconsideration. ECF 41.

         In December 2018, the Plaintiff filed an amended complaint. ECF 29. The amended

  complaint asserted five causes of action, some of which contained multiple claims: (1) ADA

  retaliation;(2) ADEA discrimination and hostile work environment;(3)a § 1983 claim under the

  ADA, the Rehabilitation Act, and the Fourteenth Amendment;(4) a § 1983 First Amendment

  speech claim; and(5)NYSHRL claims. Id. at 12-20.

         The Defendants moved under Rule 12(b)(6) to partially dismiss the amended complaint,

  seeking dismissal with prejudice of all causes of action other than the ADA retaliation claim.

  ECF 31. In May 2019, the Court granted the motion in part (the "May 2019 Order"). ECF 43.

                                                  4
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 5 of 27 PageID #: 2085




  The Court dismissed with prejudice the Plaintiffs third and fifth causes of action in their

  entirety, and the ADEA hostile work environment claim. Id. at 5-12, 18. It also dismissed all

  individual Defendants from the action. Id. at 16-18. The Court also held that the Plaintiff could

  proceed with the ADA retaliation claim, the ADEA discrimination claim, and the § 1983 free

  speech claim. Id. at 19.

          The Plaintiff made multiple attempts to file an amended complaint by way of other

  motions. ECF 42(preliminary injunction), 46(Order to Show Cause), 51 (seeking permission to

  file second amended complaint nunc pro tune). The Court denied two of the motions, and

  granted the Plaintiffs motion to withdraw the other. ECF 44,56,9/27/19 entry.

       C. The Pending Motions

          On June 14, 2019, the Plaintiff filed the second amended complaint. ECF 57. The

  Defendants moved to strike the second amended complaint. ECF 59.

         Two days later, the Plaintiff moved to amend the second amended complaint, attaching a

  proposed third amended complaint, as well as an affidavit from the Plaintiff. ECF 60. Both

  motions are presently before the Court.

 II.    DISCUSSION


         The Court now rules on the two pending motions. The Court first rules on the motion to

  amend, because granting that motion would render moot the motion to strike. See Jean-Laurent

  V. Wilkerson, 461 F. App'x 18, 23 (2d Cir. 2012)(summary order) (noting that an amended

  complaint '"ordinarily supersedes the original, and renders it of no legal effect'") (quoting

  Dluhos V. Floating & Abandoned Vessel, Known as "New York", 162 F.3d 63, 68 (2d Cir.

  1998)). For the reasons that follow, the Court grants in part the motion to amend, denies the

  motion in part, and denies as moot the motion to strike.
                                                    5
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 6 of 27 PageID #: 2086




      A. Legal Standard

         FED. R. CIV. P. 15(a), which typically governs a motion to amend a complaint, states, in

  relevant part, "[a] party may amend its pleading only with the opposing party's written consent

  or the court's leave. The court should freely give leave when justice so requires." FED. R. CIV.

  P. 15(a)(2). Unless there is a showing of bad faith, undue delay, futility or undue prejudice to the

  non-moving parties, the district court should grant leave to amend. See Milanese v. Rust-Oleum

  Corp, 244 F.3d 104, 110 (2d Cir. 2011); Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122,

  126(2d Cir. 2008)(per curiam); Hemphill v. Schott, 141 F.3d 412,420(2d Cir. 1998).

         The decision on whether to grant a motion to amend rests within the sound discretion of

  the district court. Aetna Gas. & Sr. Co. v. Aniero Concrete Co., 404 F.3d 566, 603-04 (2d Cir.

  2005); Hemphill, 141 F.3d at 420. In choosing whether to grant leave to amend, prejudice to the

  opposing party is one of the "most important" issues to consider. AEP Energy Servs. Gas

  Holding Co. v. Bank of Am., N.A., 626 F.3d 699, 725 (2d Cir. 2010) (internal quotations

  omitted).

         Furthermore, where, as here, the proposed amended complaint adds new parties, FED. R.

  CIV. P. 21 also governs. Rule 21 explains that "[o]n motion or on its own, the court may at any

  time, on just terms, add or drop a party." FED. R. CIV. P. 21; see also City of Syracuse v.

  Onondaga Cty., 464 F.3d 297, 308(2d Cir. 2006)("Although Rule 21 contains no restrictions on

  when motions to add or drop parties must be made, the timing of the motion may influence the

  court's discretion in determining to grant it."(internal citations and quotation marks omitted)).

         As to whether a proposed amendment is futile, a Court must determine whether it could

  withstand a Rule 12(b)(6) motion to dismiss. Lucente v. IBM Corp., 310 F.3d 243, 258(2d Cir.

  2002). When reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court must accept the
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 7 of 27 PageID #: 2087




  factual allegations set forth in the complaint as true and draw all reasonable inference in favor of

  the Plaintiff. See, e.g.. Walker v. Schult, 717 F.3d 119, 124(2d Cir. 2013); Cleveland v. Caplaw

  Enters., 448 F.3d 518, 521 (2d Cir. 2006); Bolt Elec., Inc. v. City ofNew York, 53 F.3d 465, 469

 (2d Cir. 1995); E. Materials Corp v. Mitsubishi Plastics Composites Am., Inc., 307 F. Supp. 3d

  52, 57 (E.D.N.Y. 2008)(Spatt, J); Reed v. Garden City Union Free Sch. Dist., 987 F. Supp.2d

  260,263(E.D.N.Y. 2013).

         Under the Twombly standard, the Court may only dismiss a complaint if it does not

  contain enough allegations of fact to state a claim for relief that is "plausible on its face." Bell

  Atl. Corp. V. Twombly,550 U.S. 544, 570,127 S. Ct. 1955, 167 L. Ed. 2d 929(2007); Excevarria

  V. Dr Pepper Snapple Grp., Inc., 764 F. App'x 108, 109 (2d Cir. 2019)(summary order). The

  Second Circuit has expounded that after Twombly the Court's inquiry under Rule 12(b)(6) is

  guided by two principles:

         First, although a court must accept as true all of the allegations contained in a
         complaint, that tenet is inapplicable to legal conclusions, and [t]hreadbare recitals
         ofthe elements of a cause of action, supported by mere conclusory statements, do
         not suffice. Second, only a complaint that states a plausible clam for relief
         survives a motion to dismiss and [d]etermining whether a complaint state a
         plausible claim for relief will . . . be a context-specific task that requires the
         reviewing court to draw on its judicial experience and common sense.

  Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009)(quoting Ashcroft v. Iqbal, 556 U.S. 662, 664,

  129 S. Ct. 1937,1940,173 L. Ed. 2d 868 (2009)).

     B. As to the Motion to Amend


         The Plaintiff relies on materials outside the pleadings in support of his motion to amend.

  The Defendants also cite numerous documents that they claim are incorporated by reference in

  the Plaintiffs proposed third amended complaint(hereinafter "TAC"). Accordingly, the Court
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 8 of 27 PageID #: 2088




  first rules on whether it may consider those materials before addressing the merits of the motion

  to amend itself.


         1. The Substance of the TAC


         In the TAC, the Plaintiff raises new factual allegations about events occurring after his

  transfer to JAG. ECF 60-2 at 11. They amount to ten new pages, which the court now briefly

  summarizes. In June 2018, the Plaintiff identified at JAG the presence of mold throughout the

  building, which caused him to develop a severe allergy to the mold that affected his respiratory

  system and substantially limited his ability to work. Id. This condition rendered him unable to

  perform the essential functions of his custodial position without a reasonable accommodation of

  being reassigned to a mold-free work environment. Id. The Plaintiff notified the Defendants of

  his condition in June 2018 by way of a doctor's certification. Id.

         BOGES,through personnel officer Diamond,corresponded with the Plaintiffs doctor and

  claimed that it had removed the mold from JAG, but it later informed the Plaintiffs union that it

  needed to perform more tests. Id. at 13-15. Although the Plaintiffs doctor cleared him to return

  to work, upon returning, he once again found mold throughout the building. Id. at 15-16. He

  wrote several letters to BOGES over the second half of 2018 regarding the mold issue. Id. at 14-

  17. BOGES,again through Diamond,refused to transfer him to a mold-free environment; forced

  him to go on ADA leave; and caused him to exhaust all of his accrued sick time and much of his

  vacation time. Id. at 11-20. The also Defendants refused to process a 2019 application for the

  Plaintiffs transfer back to the Bixhom center. Id. at 3, 19, 32.

         As to causes of action, the TAG once again asserts claims for ADA retaliation; ADEA

  discrimination; and a § 1983 free speech claim, although the retaliation claim now includes the

  allegation that BOGES failed to accommodate the Plaintiff by transferring him to a mold-free

                                                    8
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 9 of 27 PageID #: 2089




  environment. Id. at 21-26. The TAC also raises five new claims, all of them based on the mold

  condition: discrimination and failure to accommodate under the NYSHRL, the Rehabilitation

  Act, and the ADA;; an unspecified § 1983 claim; and common law fraud. Id. at 27-35. He also

  seeks to add Diamond as a defendant. Id. at 1.


         2. Materials Outside the Pleadings

         The Plaintiff attaches an affidavit to his motion to amend. ECF 60-3. It is the same

  affidavit that he submitted as part of his May 2019 application for an order to show cause. ECF

  46-3. The affidavit references multiple prior efforts by the Plaintiff to amend his complaint:

         I submit this Affidavit in support of my claims under Section 504 of the
         Rehabilitation Act, the Americans with Disabilities Act [], the New York State
         Human Rights Law and New York Common Law.

         I further submit this Affidavit in support of the Order to Show Cause for
         Preliminary Injunction Relief and temporary restraining order, seeking interim
         relief, because there are emergency situations causing me to suffer []irreparable
         harm in the absence of the Court's intervention, concerning which I have the
         likelihood of success upon the merits. Furthermore, in the balance ofjustice, this
         relief is warranted. I also submit this Affidavit in support of my motion to file a
         Second Amended Complaint pursuant to Fed. R. Civ. P. 15, by Order to Show
         Cause.


  ECF 60-3 at 1-2 (paragraph numbers omitted). The affidavit makes no reference to the present

  motion to file a third amended complaint.

         In opposition to the motion to amend, the Defendants contend that the Court should not

  consider the affidavit because it was neither included nor incorporated by reference in any prior

  pleading. ECF 64 at 14-15. The Plaintiff did not file a reply.

         The Court declines to consider the affidavit when ruling on the motion to amend. In

  deciding a motion to amend, the Court accepts the factual allegations in the proposed amended

  complaint as true, and does not consider any exhibits outside of those included or incorporated
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 10 of 27 PageID #: 2090




  by reference in the complaint or the proposed amended complaint. See Arnold v. Research

  Found,for State Univ. ofN.Y,216 F. Supp. 3d 275, 284(E.D.N.Y. 2016)(Spatt, J.); see Prompt

  Nursing Emp't Agency LLC v. Valdez, 222 F. Supp. 3d 194, 202-03 (E.D.N.Y. 2016)(Spatt, J.);

  Cano V. DPNY, Inc., 287 F.R.D. 251, 257(S.D.N.Y. 2012)(declining to consider affidavits and

  other outside evidence submitted by proposed defendants in opposition to the plaintiffs motion

  to amend); DiPace v. Goord, 308 F. Supp. 2d 274, 278 (S.D.N.Y. 2004)("Normally, a motion

  for leave to amend is adjudicated without resort to outside evidence.").

         In any event, the Plaintiff provides no basis for the Court to consider the affidavit. The

  Plaintiff already submitted the affidavit in May 2019 as part of an application for an order to

  show cause. It naturally made no mention of the proposed third amended complaint, which

  would not be filed until afterwards. Moreover, the proposed third amended complaint does not

  refer to the affidavit or the application for an order to show cause. See, e.g.. Prompt Nursing

  Emp't Agency LLC, 222 F. Supp. 3d at 202 ("The Plaintiffs complaint did not contain the

  purported contract. The Defendant's initial answer did not incorporate the contract, nor did her

  amended answer.").

         The Defendants rely on several documents that they claim are incorporated by reference

  into the TAG: (1) a July 2, 2018 letter from Diamond, written in reply to a letter from the

  Plaintiffs doctor informing BOCES of the Plaintiffs dust allergy, in which Diamond requested

  additional information about the nature of the Plaintiffs allergy;(2)the August 1, 2018 letter in

  which Diamond advised the Plaintiff that he was being placed on medical leave;(3) records of

  BOCES's mold testing at JAG; (4) Diamond's August 24, 2018 response to Laface's letter

  opposing being placed on medical leave;(5)the September 7, 2018 letter from Diamond stating

  that BOGES had removed the mold from JAG, and the September 11 2018 letter from the


                                                   10
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 11 of 27 PageID #: 2091




  Plaintiffs doctor clearing him to return to work, along with later correspondence in which the

  Plaintiff claimed he was leaving again because of newly discovered mold; (6) letters from

  Diamond asking the Plaintiff to provide a doctor's note indicating that he was not have a

  significant impairment posing a significant risk of substantial harm if exposed to dust, he does

  need to work in a dry workplace, and an explanation of how his doctor's prior notes were

  incorrect; and (7) the Plaintiffs April 2019 application to work at the Bixhom Center (the

  position he held before his October 2016 transfer), that was denied because he had failed to

  provide the information that Diamond had requested. ECF 60 at 6-13.

         As to (1), the Court rules that the July 2 letter from Diamond was incorporated by

  reference in the TAC. See ECF 60-2 at 13 ("In a July 2, 2018 letter to the Plaintiffs doctor ...

  Jill Diamond wrote ... ."). The same applies for (2), the August 1, 2018 letter. See id ("In an

  August 1, 2018 letter to Plaintiff, Diamond stated .. . ."). On the same page of the TAC, the

  Plaintiff also references (3), the August 7, 2018 letter. See id. ("However, in an August 7, 2018

  e-mail to Plaintiffs union. Diamond stated that ESBOCES 'would like the opportunity to

  perform its own testing.'"). The TAC also references (4), Diamond's August 24, 2018 letter.

  See id. at 14-15 ("Diamond responded to Plaintiff's August 10, 2018 letter, by letter dated

  August 24, 2018."). The Plaintiff also referenced the (5) letters in the TAC. See id, at 15

  ("Diamond, misrepresented in a September 7, 2018 e-mail that the mold source has been

  successfully abated .... Plaintiffs doctor cleared him to return to work ... by written medical

  clearance dated September 11, 2018.").

         As to (6), the Plaintiff references only the first of Diamond's letters regarding the

  Plaintiffs returning to work. See id. at 17. ("In a September 28, 2018 letter to Plaintiff,




                                                   11
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 12 of 27 PageID #: 2092




  Diamond challenged his return to work."). Finally, the Plaintiff mentioned Diamond's 2019

  letter rejecting his application to transfer to the Bixhom Center. Id. at 32.

         Accordingly, the Court will not consider the Plaintiffs affidavit, and the last two letters

  from Diamond asking the Plaintiff to provide a doctor's note concerning his allergy. The Court

  will however, consider the remaining documents listed by the Defendants. See Seemann v.

  Coastal Envt'l. Grp., Inc., 219 P. Supp. 3d 362, 367(E.D.N.Y. 2016)(Spatt, J.); see also Arnold,

  216 P. Supp. 3d at 284.


         3. As to the Third Amended Complaint

         In support ofthe TAC,the Plaintiff argues that it would be a manifest injustice if he were

  denied his rights under the ADA, the NYSHRL, and the Rehabilitation act to be allowed to

  perform the essential functions of his job with a reasonable accommodation. ECP 60-4 at 5-6.

  He contends that his claims are cognizable because he had demonstrated that his employer

  acknowledged his disability of an allergy to mold; that he had requested a reasonable

  accommodation; and that he was retaliated against for making that request. Id. at 6-8. He

  further claims, without substantiation, that he meets the standard under FED. R. CIV. P. 21 for

  adding Diamond as a Defendant. Id. at 5.

         In opposition, the Defendants raise five arguments to show that the TAC is futile, and

  one argument with regard to adding Diamond. ECP 64. First, they argue that the Plaintiffs

  NYSHRL and fraud claims are futile because the Plaintiff never served a notice of claim. Id. at


  15-16. Second, they assert that the Plaintiffs unspecified new § 1983 claim is futile because it

  is facially insufficient, as § 1983 does not by itself create any substantive rights, and it also

  appears to be duplicative of his proposed ADA discrimination claim. Id. at 16-17. Third, they

  contend that the proposed disability discrimination and failure to accommodate claims under the

                                                     12
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 13 of 27 PageID #: 2093




  ADA, Rehabilitation Act, and NYSHRL are futile because the Plaintiff has not pleaded, and

  cannot plead, that his mold allergy constitutes a disability within the meaning of those statutes.

  Id. at 17-20. In particular, they allege that the Plaintiff did not claim that he experiences any off-

  the-job breathing problems. Id. at 20.

         Fourth, the Plaintiffs claim that even if the Plaintiff pleaded a prima facie case of

  disability discrimination, failure to accommodate, or retaliation, the proposed TAG and the

  documents incorporated by reference show that BOCES had legitimate reasons for it actions—

  accommodating him by placing him on paid medical leave—^that were not discriminatory or

  involuntary: (a) the Plaintiffs doctor recommended that Laface be transferred to a dry

  environment without mold or allergen exposure;(b) BOCES does not have custodial positions

  that do not involve exposure to allergens such as mold or dust;(c) custodians must work in damp

  conditions where water is present;(d)the only option BOCES had was to place him on medical

  leave. Id. at 20-23. Fifth, the Defendants assert that the common law fraud claim is futile

  because the Plaintiff does not even plead reckless conduct on the part of the Defendants, well

  short ofthe necessary element offraudulent intent. Id. at 23-25.

         Sixth, the Defendants claim that the Plaintiff has "no legal mechanism" to add Diamond

  as a party. Id. at 32. They base this argument on the state law and § 1983 claims being not

  viable, and the ADA, ADEA, and Rehabilitation Act lacking individual liability. Id. The

  Plaintiff did not file a reply. The Court addresses each of these arguments in tum.

            1.   The NYSHRL and Common Law Fraud Claims


         The Court agrees that the NYSHRL and common law claims are futile, based on the

  Plaintiffs failure to file a notice ofclaim. Pursuant to state law:




                                                     13
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 14 of 27 PageID #: 2094




           No action or special proceeding, for any cause whatsoever, except as hereinafter
           provided,... involving the rights or interests of any district or any such school
           shall be prosecuted or maintained against any school district, board of education,
           board of cooperative educational services, school provided for in article eighty-
           five of this chapter or chapter ten hundred sixty of the laws of nineteen hundred
           seventy-four or any officer of a school district, board of education, board of
           cooperative educational services, or school provided for in article eighty-five of
           this chapter or chapter ten hundred sixty of the laws of nineteen hundred seventy-
           four unless it shall appear by and as an allegation in the complaint or necessary
           moving papers that a written verified claim upon which such action or special
           proceeding is founded was presented to the governing body of said district or
           school within three months after the accrual of such claim.

  N.Y. Educ. Law § 3813(1). Section 3813 further provides that no action shall be brought

  against the above-listed parties, "or against any teacher or member of the supervisory or

  administrative staff. .. where the alleged tort was committed ... unless a notice of claim shall

  have been made and served in with section fifty-e of the general municipal law." N.Y. Educ.

  § 3813(2) (citing N.Y. Gen. Mun. Law § 50-e). The state further allows a court to, "in its

  discretion, extend the time to serve a notice of claim," although in all cases, "[t]he extension

  shall not exceed the time limited for the commencement of an action by the claimant against any

  district or any such school." Flaherty v. Massapequa Pub. Schs., 752 F. Supp. 2d 286, 292

  (E.D.N.Y. 2010)(Spatt,y.).

           This notice of claim requirement applies to causes of action brought under the NYSHRL.

  Zambrano-Lamhaouhi v. N.Y.C. Bd. ofEduc., 866 F. Supp. 2d 147, 175 (E.D.N.Y. 2011). The

  requirement also applies to claims for fraud. LK. v. Sewanhaka Cent. High Sch. Dist., No. 14-

  CV-5730, 2015 WL 12964663, at *15 (E.D.N.Y. July 16, 2015) (collecting cases); High

   Vassilev. v. City ofNew York, No. 13-Civ.-5385, 2014 WL 3928783, at *3 (S.D.N.Y. Aug. 12,

  2014).

           With regard to the fraud claim, but not the NYSHRL claim, the Plaintiff in his amended

  complaint seeks leave under § 3813 to serve a notice of claim out-of-time. ECF 60-2. The

                                                    14
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 15 of 27 PageID #: 2095




  Defendants argue that the Court should deny this request because it does not have jurisdiction to

  entertain such a request. EOF 64 at 9,15-16.

         The Court observes that while New York General Municipal Law § 50-e permits only

  state courts to grant leave to file a late notice of claim, § 3813 permits any court, including this

  Court, to grant such leave. See Flaherty, 752 F. Supp. 2d at 292;see also EUA Cogenex Corp. v.

  N. Rockland Cent. Sch. Dist., 124 F. Supp. 2d 861, 864(S.D.N.Y. 2000). In addition, the Court

  notes that § 3813 applies to all causes of action asserted against a school district, a school board,

  or school board members, and that § 50-e explicitly applies only to tort claims.

         The Plaintiff requested the Court's leave to file a late notice of claim for its fraud claim.

  Because this claim sounds in tort, § 50-e governs the request. Thus, the Court lacks jurisdiction

  to grant the Plaintiffs request. Flaherty, 752 F. Supp. 2d at 292-93;see Olsen v. Cty. ofNassau,

  No. 05-CV-3623, 2008 WL 4838705, at *3 (E.D.N.Y. Nov. 4, 2008)(Boyle, M.J.)(collecting

  cases). The Court thus denies the motion to amend with regard to the fraud claim.

         The Court has a more involved inquiry concerning the NYSHRL claim. Section 3813's

  notice of claim requirement applies to schools, school districts, boards of education, and their

  officers. N.Y. Educ. § 3813(1). The statute's text precludes the Plaintiff from bringing a

  NYSHRL cause of action against BOCES or the Board, in that he does not purport to have filed

  a notice of claim for such a cause of action. See id. Neither party addresses whether this section

  applies to Diamond. However, the Court has already so held, in the November 2018 Order. See

  ECF 25 at 42 ("Based upon this definition, Lutz, McSweney, Diamond, Anderson and Bilka all

  qualify as school officers.")(internal quotation marks omitted).

         The Court's ruling on Diamond in the November 2018 Order constitutes the law of the

  case. "The law of the case doctrine commands that when a court has ruled on an issue, that


                                                    15
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 16 of 27 PageID #: 2096




  decision should generally be adhered to by that court in subsequent stages of the same case

  imless compelling reasons militate otherwise." Hernandez v. Sessions, 731 F. App'x 51, 55 (2d

  Cir. 2018) (summary order) (citing Johnson v. Holder, 564 F.3d 95, 99 (2d Cr. 2009)).

  Compelling reasons include "an intervening change in law, availability of new evidence, or the

  need to correct a clear error or prevent manifest injustice." Johnson, 564 F.3d at 99-100

  (internal quotation marks omitted); see Sheet Metal, Air, Rail and Transp. Workers Local Union

  No. 137 V. Frank Torrone & Sons, Inc., No. 15-CV-2224, 2018 WL 4771897, at *6 (E.D.N.Y.

  Oct. 3,2018).

         In this case, the Court has already ruled that Diamond was an officer within the meaning

  of state education law, making that determination the law of the case. The Plaintiff raises no

  "compelling reasons" for departing from the Court's prior decision. With Diamond an officer,

  the § 3813 notice of claim requirement applies to her, along with BOCES and the Board. As the

  Plaintiff has not filed a notice of claim, the Court denies the motion to amend, as it pertains to

  the NYSHRL claim, on futility grounds.


           ii.    The Unspecified § 1983 Claim

         The Court also denies the motion to amend with regard to the Plaintiffs unspecified

  § 1983 cause of action, again because the claim is futile. The Court denies the motion as to this

  claim because the Plaintiff fails to plead an underlying constitutional violation, an essential

  element to a § 1983 claim. See Albert v. City of New York, Nos. 17-CV-3957, 17-CV-4315,

  2018 WL 5084824, at *7(E.D.N.Y. Oct. 18, 2018)("In addition to alleging that the individual

  defendant acted under color of law, a plaintiff must plead an underlying constitutional

  violation.")(internal quotation marks omitted); Elekv. Inc. Vill. ofMonroe,815 F. Supp. 2d 801,

  807-08 (S.D.N.Y. 2011) ("Plaintiff must also, however, allege the existence of an underlying

                                                   16
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 17 of 27 PageID #: 2097




  constitutional violation, and it is not clear from the [proposed second amended complaint] what

  that constitutional violation is.")J D'Angelo-Fenton v Town ofCarmel, 470 F Supp. 2d 387, 399

  (S.D.N.Y. 2007)(dismissing plaintiffs § 1983 supervisor liability clam because plaintiff had not

  established any underlying constitutional violation).

         In the Plaintiffs unspecified § 1983 claim, the Plaintiff makes no express reference to the

  Constitution. ECF 60-2 at 32-33. He does refer to his already pleaded claims under the ADA,

  the Rehabilitation Act, and the NYSHRL. Id. Further, as noted by the Defendants, the Plaintiff

  pleads his surviving § 1983 free speech claim as his third cause of action in the TAG;thus, it has

  no bearing on the seventh case of action. See id. at 25-26.

         To the extent that the Plaintiff seeks to invoke the ADA in this § 1983 claim, that claim

  fails, because ADA claims are "not actionable under Section 1983." Eskenazi-McGibney v.

  Connetquot Cent. Sch. Dist., 84 F. Supp. 3d 221, 236 (E.D.N.Y. 2015) (Spatt, J.) (collecting

  cases). In addition, the rights established by the Rehabilitation Act may not be enforced through

  a § 1983 action. Costabile v. N.Y.C. Health and Hosps. Corp., 951 F.3d 77, 83 (2d Cir. 2020)

  ("We conclude that the comprehensive remedial scheme of the Rehabilitation Act suggests that

  Congress did not intend that § 1983 be an available remedy."). The same is true for any

  proposed NYSHRL claim, which would not invoke the Constitution and which, as noted above,

  would be futile because of the Plaintiffs failure to file a notice of claim.


          iii.   As to the Disability Discrimination and Failure to Accommodate Claims
                 under the ADA and the Rehabilitation Act
         The Defendants base their arguments with regard to the ADA and Rehabilitation Act on

  the Plaintiffs failure to demonstrate a disability. Courts analyze identically claims alleged under

  the ADA and § 504 of the Rehabilitation Act. See Henrietta D. v. Bloomberg, 331 F.3d 261, 272

  (2d Cir. 2003). As to whether a plaintiff suffers from a disability, the Supreme Court compels

                                                     17
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 18 of 27 PageID #: 2098




  district courts to follow a three-step process to conclude: "(1) whether plaintiff had an

  impairment;(2) whether the impairment affected a 'major life activity' within the meaning of the

  ADA; and (3) whether that major life activity was substantially limited by the impairment."

  Mazza v. Bratton, 108 F. Supp. 2d 167, 173 (E.D.N.Y. 2000)(citing Bragdon v. Abbott^ 524 U.S.

  624, 631, 118 S. Ct. 2196, 141 L. Ed. 2d 540 (1998)), Felix v. KY.C. Transit Autk, 324 F.3d

  102, 104 (2d Cir. 2003) (same). The failure to satisfy any of these three prongs mandates

  dismissal of the Plaintiffs claims. See Durick v. N.Y.C. Dep't ofEduc., 202 F. Supp. 3d 277,

  289 (E.D.N.Y. 2016); Sherman v. Cty. of Suffolk 71 F. Supp. 3d 332, 344 (E.D.N.Y. 2014)

  (Spatt, y.).

          Courts observe that the plaintiffs burden at the motion to dismiss stage is "minimal."

  Thompson v. Odyssey House, No. 14-CV-3857, 2015 WL 5561209, at *6 (E.D.N.Y. Sept. 21,

  2015) (citing Holcomb v. lona Coll., 521 F.3d 130, 139 (2d Cir. 2008)). For purposes of a

  disability discrimination claim, a Plaintiff need not provide evidence or allege specific facts

  establishing every element ofthe primafacie case. Dechberry v. N.Y.C. Fire Dep't, 124 F. Supp.

  3d 131, 151 (E.D.N.Y. 2005)(citing Bakeer v. Nippon Cargo Airlines, Co., No. 09-CV-3374,

  2011 WL 3625103, at *22(E.D.N.Y. July 25, 2011)).

          In the TAC, the Plaintiff claims that he has a physical impairment of a severe mold

  allergy that impacts his respiratory system and substantially limits his breathing and working.

  ECF 60-2 at 28, 29. In his Rehabilitation Act claim, he also says that his allergy affects his

  ability to perform manual tasks. Id. at 28.

          The Defendants assert that the Plaintiffs claim of a severe mold allergy that impairs his

  ability to work and breathe is insufficient to plead a prima facie showing of a disability under

  either statute. ECF 64 at 18-19. Their assertions focus on the third prong of the prima facie


                                                   18
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 19 of 27 PageID #: 2099




  standard in arguing that the Plaintiffs claimed working disability is location-specific—^the

  allergy limits his ability to work at JAC—^which does not constitute a disability under the ADA.

  Id. at 19. They also assert that his claims concerning breathing are unavailing, because:(A) his

  doctor said that he may experience shortness of breath when exposed to allergens in a non-dry

  environment; and(B)limitations confined to a certain environment cannot constitute disabilities.

  Id. at 19-20. For instance, the Defendants note that the TAC is devoid of allegations that the

  Plaintiff experiences off-the-job breathing problems. Id. at 20. They make no comment on the

  Plaintiffs claimed limitation on performing manual tasks.

         The Court notes that the Plaintiff has met his burden for pleading a primafacie case with

  regard to prongs one and two of showing a disability, to which the Defendants do not object.

  Taken as true, his allegation of a mold allergy that affects his respiratory system plausibly

  establishes that the Plaintiff is suffering from an impairment. See 29 C.F.R. § 1630.2(h). He

  also has sufficiently alleged that his impairment has affected his ability to breathe, to work as a

  custodian at JAC, and to perform manual tasks. All three constitute major life activities under

  the ADA. 42U.S.C. § 121012(2)(A).

         As to prong three, courts hold that a plaintiff must allege which major life activity or

  activities their impairment substantially affects in order to clear the Rule 12(b)(6) threshold. See

  Ingram v. Nassau Health Care Corp.., No. 17-CV-5556, 2019 WL 1332857, at *5 (E.D.N.Y.

  Mar. 25, 2019)("Plaintiffs complaint makes a single allegation vaguely referencing his 'cardiac

  disorder,' but does not include any allegations from which the Court could glean which, if any,

  major life activity is substantially limited by this 'cardiac disorder.' Absent any such allegations,

  a claim under the ADA cannot persist and must be dismissed.")(internal citation omitted); see

  also Dechberry, 124 F. Supp. 3d at 151 ("Although plaintiff arguably identifies her alleged


                                                     19
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 20 of 27 PageID #: 2100




  disability . . . she does not explain what *major life activity' is 'substantially limited.'");

  Broderickv. Research Found, ofState Univ. ofN.Y., No. lO-CV-3612, 2010 WL 3173832, at *2

  (E.D.N.Y. Aug. 11, 2010)(dismissing ADA claim where plaintiff made conclusory allegation

  that she was disabled because of an unspecified hip and lower back injury, and failed to explain

  what major life activity this disability had substantially limited).

         A Court's inquiry does not end there. Even upon identifying a major life activity, a

  Plaintiff must allege facts "that would allow the Court to draw an inference" of a disability's

  substantial effect on a major life activity. See Frisco v. Air Indus. Grp., No. 15-CV-7340, 2017

  WL 9485663, at *10 (E.D.N.Y. Sept. 1, 2017)(Shields, M.J.)("Indeed, the complaint fails to

  allege how the injuries to his hands impacted his life in any way."), adopted by, 2017 WL

  4417665 (E.D.N.Y. Sept. 30, 2017); Cain v. Mandl Coll of Allied Health, No. 14-Civ.-1729,

  2017 WL 2709743, at *4 (S.D.N.Y. June 22, 2017)(denying leave to amend where the plaintiff

  alleged that post-traumatic stress disorder substantially limited four major life activities, because

  "[vjague, conclusory assertions without details on how her condition actually affects a major life

  activity are insufficient."); Kelly v. N.Y. State Office ofMental Health, 200 F. Supp. 3d 378, 393-

  94 (E.D.N.Y. 2016) ("Plaintiff does not provide any further factual support for her purported

  sleep problems in the Second Amended Complaint.").

         Here, the Court denies the Plaintiff leave to amend the complaint to add claims under the

  ADA and the Rehabilitation Act for disability discrimination and failure to accommodate.

  Throughout the TAC, the Plaintiff makes conclusory allegations that his mold allergy

  substantially limits his ability to work, breathe, and perform manual tasks. However, he does not

  expand on those conclusory assertions. See ECF 60-2 at 11 ("[H]e developed a physiological

  disorder in the form of severe allergies to mold, affecting his respiratory body system,


                                                     20
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 21 of 27 PageID #: 2101




  substantially limiting major life activities of breathing and working."), 28 ("Plaintiff is an

  individual with a disability under Section 504, as a person with a physical impairment of severe

  mold allergy which substantially limits one or more major life activities in the form of breathing

  and working and performing manual tasks.").

         In naming three major life activities, the Plaintiff has supplied a necessary element for

  surviving the Rule 12(b)(6) standard and stating a prima facie case . See Ingram, 2019 WL

  1332857, at *5 ("Absent any such allegations, a claim under the ADA cannot persist and must be

  dismissed."); Horsham v Fresh Direct, 136 F. Supp. 3d 253, 263 (E.D.N.Y. 2015); Dechberry,

  124 P. Supp. 3d at 151. However, the Plaintiffs numerous conclusory statements regarding his

  disability do not expand on how the disability affects these major life activities. See Eisenberg v.

  Cty. ofNassau, No. 18-CV-1742, 2019 WL 4247283, at *3(E.D.N.Y. Aug. 30, 2019)("Plaintiff

  fails to allege any facts showing that the breast cancer and surgeries impaired her ability to

  perform a major life activity."); Cain, 2017 WL 2709743, at *4. However, this naming is not

  sufficient to plead a primafacie case.

         Courts have yet to establish the extent to which a Plaintiff must allege that his claim that

  an impairment substantially limits a major life activity. See Campbell v. N.Y. Transit Auth, No.

  ll-CV-2827, 2015 WL 7455842, at *10 n.7 (E.D.N.Y. Nov. 23, 2015) ("[l]t is unclear what

  duration or scale of limitations on her ability to work Plaintiff would need to show to prove she

  was disabled for that period.")(citing Missick v. City ofNew York, 707 F. Supp. 2d 336, 353 n.9

  (E.D.N.Y. 2010)(holding that a doctor's note stating plaintiff should only do "limited work" and

  not get "stressed out" was insufficient to show a disability)). Without ruling on the scope of that

  additional requirement, the Court rules that the Plaintiff fails to meet it here. The Plaintiff made

  a dozen nearly identical short references to the major life activities limited by his mold allergy,


                                                    21
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 22 of 27 PageID #: 2102




  without any explanation as to how he was so limited. See Kelly, 200 F. Supp. 3d at 393-94; see

  also Wiltz V. A^.K Univ., No. 18-CV-123, 2019 WL 721658, at *8 n.20 (S.D.N.Y. Feb. 1, 2019)

  (noting that courts broadly apply the term "substantially limits," but that "[njevertheless. Plaintiff

  still must plead sufficient facts to raise a right to relief above the speculative level") (internal

  quotation marks omitted).


           iv.   As to Supplementing the ADA Retaliation Claim

          As to ADA retaliation, the Plaintiff seeks to embellish that claim by adding allegations

  that the Defendants retaliated against him by failing to provide him a reasonable accommodation

  for his mold allergy by transferring him to another BOCES location, either the Bixhom Center—

  where he had previously worked before his involuntary transfer—or the Tecumseh Elementary

  School. EOF 60-2 at 11-20. He also said that his correspondence with Diamond revealed that

  BOCES was both failing to resolve the mold problem at JAC, and disregarding the

  correspondence from the Plaintiffs doctor about his allergy. Id. He adds that BOCES has

  refused and continues to refuse his return to work by transferring him to a mold-free

  environment, despite his doctor's assertions that he is able to work in such a location. Id. at 17-

  20.


          The Defendants assert that the new allegations in the ADA retaliation claim are futile

  because the Defendants had legitimate, non-retaliatory reasons for its decision to accommodate

  Laface with a paid medical leave, rather than grant his request for a transfer to a new building.

  ECF 64 at 20. They argue that based on the opinion ofthe Plaintiffs doctor, the Plaintiff cannot

  be exposed to his allergens—mold, dust, cockroaches—^without creating a significant risk of

  substantial harm to himself, and that he must instead work in a dry workplace. Id. However,

  BOCES does not have any facility that would prevent the Plaintiffs exposure to those allergens,

                                                     22
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 23 of 27 PageID #: 2103




  because "custodians must work in damp conditions where water is present, such as restroom, and

  must use water to perform many custodial tasks." Id. at 20-21. They also claim that they had a

  non-retaliatory reason for barring his return to work until his doctor confirms that his dust allergy

  does no create a significant risk of harm, and he does not require a dry workplace, because the

  ADA allows an employer to make inquiries into an employee's medical condition where the

  inquiry is job-related and consistent with business necessity. Id. at 21-23.

         To succeed in an ADA retaliation claim, a plaintiff must prove that:

         (i) a plaintiff was engaged in protected activity; (ii) the alleged retaliator knew
         that plaintiff was involved in protected activity; (iii) an adverse decision or course
         of action was taken against plaintiff; and (iv) a causal connection exists between
         the protected activity and the adverse action.

   Weixel v. Bd. ofEduc. ofthe City ofN.Y., 287 F.3d 138, 148-49 (2d Cir. 2002). To survive a

  motion to dismiss,"the plaintiff must plausibly allege that:(1)[his employer] discriminated—or

  took an adverse employment action—^against him,(2) 'because' he has opposed any unlawful

  employment practice." Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 90 (2d Cir.

  2015)(internal citations omitted).

         Courts analyze ADA retaliation claims under a burden shifting analysis. Shepheard v.

  N.Y.C.. Corr. Dep't, 360 F. App'x 249, 251 (2d Cir. 2010)(summary order). "First, the plaintiff

  must make a prima facie showing of retaliation; then, the burden shifts to the employer to

  articulate a legitimate, non-[retaliatory] reason for the adverse action; lastly, the plaintiff must

  provide evidence demonstrating that the proffered reason is merely pretext for [retaliation]." Id.-,

  see Welch v. United Parcel Serv., Inc., 871 F. Supp. 2d 164, 181 (E.D.N.Y. 2012)(Spatt, J.).

         In the TAC,the Plaintiff claims that his requests for a reasonable accommodation for his

  mold allergy constitutes protected activity.         ECF 60-2 at 3.         Seeking a reasonable

  accommodation for a disability does amount to protected activity. Rieger v. Orlor, Inc., 427 F.
                                                    23
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 24 of 27 PageID #: 2104




  Supp. 2d 105, 120 (D. Conn 2006); see also EOF 25 at 18. Although, as noted above, the

  Plaintiff has not pleaded a disability within the meaning of the ADA,this does not preclude the

  Plaintiffs requests from being considered a protected activity, because, as this Court held in the

  November 2018 Opinion regarding a different claimed disability, the parties do not dispute that

  the Plaintiff was sincere in his belief that he was disabled and that his request was in good faith.

  See ECF 25 at 19(citing Rieger, 427 F. Supp. 2d at 120, Munck v. New Haven Sav. Bank, 251 F.

  Supp. 2d 1078,1087(D. Conn.2003)).

            The Defendants raise no assertions as to whether the Plaintiff suffered an adverse


  employment action. The Plaintiff asserts that he suffered two:(1) when BOCES placed him on

  involuntary ADA leave; and (2) when BOCES intentionally kept him from performing the

  essential functions of his job by depriving him ofa mold-free environment. ECF 60-2 at 31.

            An adverse employment action is "any action that 'could well dissuade a reasonable

  worker from making or supporting a charge of discrimination.'" Vega, 801 F.3d at 90 (internal

  citations omitted). Placement on involuntary medical leave can be an adverse employment

  action. Waldo v. NY.C Health and Hosps. Corp., No 06-CV-2614, 2009 WL 2777003, at *3

  (E.D.N.Y. Aug. 31, 2009); Lara v. City ofNew York, No. 97-Civ.-7663, 1999 WL 459803, at *4

  (S.D.N.Y. June 29, 1999). Requiring a doctor's note to retum from medical leave "is not an

  adverse employment action, even under the more lenient standard applicable to retaliation

  claims." Wagner v. Cty. ofNassau, No. ll-CV-1613, 2014 WL 3489747, at *9(E.D.N.Y. July

  11, 2014); Blake v. Potter, No. 03-CV-733, 2007 WL 2815637, at *9(S.D.N.Y. Sept. 24, 2007).

  However, involuntary leave or unjustified charging of sick days can be an adverse employment

  action,    Wagner, 2014 WL 3489747, at *9; Rolon v. Ward, No. 05-Civ.-0168, 2008 WL

  4700705, at *22(S.D.N.Y, Oct. 24, 2008).


                                                    24
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 25 of 27 PageID #: 2105




         As to causation, the Defendants again make no arguments, and indeed, they concede n

  their opposition that they placed him on medical leave in response his request for a transfer, and

  for keeping him on medical leave, despite his asking to return to work. ECF 64 at 20-21. This

  satisfies the causation requirement that the alleged retaliation was a but-for cause of the adverse

  action, and not simply a substantial or motivating factor in an employer's decision. Kwan v.

  Andalex Grp., LLC., 737 F.3d 834, 845 (2d Cir. 2013) (citing Vniv. of Tex. Sw. Med. Ctr. v.

  Nassar, 570 U.S. 338, 360, 133 S. Ct. 2517,2526, 186 L. Ed. 2d 503 (2013)).

         The Plaintiff has thus pleaded a prima facie claim of ADA retaliation. The Defendants

  seek to dismiss this claim on futility grounds by invoking the business necessity exception. The

  ADA permits an employer to require a medical examination and to make inquiries as to an

  employee's medical condition where that examination or inquiry "'is shown to be job-related and

  consistent with business necessity.'" Lopez v. Hollisco Owners Corp., 147 F. Supp. 3d 71, 77

  (E.D.N.Y. 2015)(quoting 42 U.S.C. § 12112(d)(4)(A)).

         In support of its business necessity argument, the Defendants cite several cases from this

  Circuit. However, all of those cases contain either rulings on motions for summary judgment or

  appeals from rulings on summary judgment motions. See id.; see also Gajda v. Manhattan &

  Bronx Surface Transit Operating Auth., 396 F.3d 187, 188 (2d Cir. 2005); Conroy v. N.Y. State

  Dep't of Corr. Servs., 333 F.3d 88, 98 (2d Cir. 2003); Berger v. N.Y.C. Police Dep't, 304 F.

  Supp. 3d 360, 372(S.D.N.Y. 2018). They provide no support for the notion that the Court may

  rule on a business necessity defense at the Rule 12(b)(6) stage of proceedings. While in general,

  a party may bring an affirmative defense in a pre-answer motion to dismiss under Rule 12(b)(6),

  without filing a summary judgment motion, Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67,




                                                   25
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 26 of 27 PageID #: 2106




  74 (2d Cir. 1998), cert, denied, 525 U.S. 1103, 119 S. Ct. 868, 142 L. Ed. 2d 770 (1999), the

  Defendants make no such allegation here.

         The Second Circuit has yet to address this question of whether a court may grant a

  motion to dismiss a claim under Rule 12(b)(6) based on a defense of business necessity. A

  review of the case law from other Circuits strongly suggests that it would be improper for the

  Court to rule on a business necessity defense at this time. See Rivero v. Bd. ofRegents of Univ.

  ofN.M., 950 F.3d 754, 759(10th Cir. 2020); Taylor v. City ofShreveport, 798 F.3d 276, 286-87

  (5th Cir. 2015)("Business necessity is an affirmative defense, so it is generally inappropriate to

  dismiss a medical inquiry/examination claim at the 12(b)(6) stage on business necessity

  grounds."); Franklin v. City ofSlidell, 936 F. Supp. 2d 691, 718(E.D.La. 2013)("Thus, while it

  remains possible that the business necessity exception may ultimately apply in this case, the

  Court declines, at [the 12(b)(6)] stage, to dismiss Plaintiffs ADA claim under section

  12112(d)(4)(A)on account ofthe business necessity exception.").

         For similar reasons, the Court declines to apply the business necessity defense here.

  Accordingly, the Court grants the Plaintiffs motion to the extent he seeks leave to amend his

  ADA rehabilitation claim to include allegations concerning his mold allergy.

           V.    As to Adding Diamond as a Defendant

         The Court denies the Plaintiffs request to add Diamond as a party in the action. As

  noted above, the Court has denied the Plaintiff leave to amend with regard to the NYSHRL,

  common law fraud, and new § 1983 claims. In addition, there is no individual liability under the

  ADA,the Rehabilitation Act, or the ADEA. Perros v. Cty. ofNassau, 238 F. Supp. 3d 395,402

  n.3 (E.D.N.Y. 2017); Falcon v. City University ofNY., No. 15-CV-3421, 2016 WL 3920223, at



                                                   26
Case 2:18-cv-01314-ADS-AKT Document 79 Filed 05/14/20 Page 27 of 27 PageID #: 2107



  *7(E.D.N.Y. July 15, 2016); Doner-Hendrick v. N.Y. Inst. of Tech., No. ll-Civ.-121, 2011 WL

  2652460, at *8(S.D.N.Y. July 6,2011).


          A. The Motion to Strike


          The Court denies as moot the Defendants' motion to strike the second amended complaint.

  That motion is moot because the Court has granted in part the Plaintiffs motion to amend. See

  Jean-Laurent,461 F. App'x at 23; Dluhos, 162 F.3d at 68.

    i.    CONCLUSION


          For the foregoing reasons, the Court grants in part the Plaintiffs motion to amend with

  regard to his request for leave to amend his ADA retaliation claim. The Court denies the motion

  with regard to the remainder of the Plaintiffs proposed claims. It also denies as moot the

  Defendants' motion to strike. The Plaintiff is directed to file an amended complaint consistent

  with this Decision and Order within 60 days of the date ofthis order.



  It is SO ORDERED.




     /s/ Arthur D. Spatt
                                                       May 14. 2020


         Arthur D. Spatt, U.S.D.J.                        Date




                                                  27
